Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s arguments and amendments.
Regarding Step 2A, Prong 1: Regarding Applicant’s assertion of “The alleged abstract idea identified by the Examiner is not verbatim recited in the claims. Even assuming an alleged abstract idea recited in the claims, this alleged abstract idea would not fit within any of the three categories,” Examiner respectfully disagrees with Applicant’s assertions. The instant claims are directed to selecting a “best professional” to perform tax preparation services for a user. The claims detail the steps of performing this operation, which are directed to “Certain Methods of Organizing Human Activity” related to managing an interaction between a user and the best professional. Therefore, Examiner respectfully maintains that the present claims are directed to an abstract idea grouping of “Certain Methods of Organizing Human Activity.” 
Regarding Applicant’s assertion of “Applicant submits that the claims are not directed to a method of organizing human activity, but rather are directed to optimizing client wait times for a tax return preparation service. The Examiner has deemed the claimed invention as merely an abstract idea of facilitating professional services. Instead, Applicant submits that the claimed invention is directed to accurately predicting wait times and is not related to managing or facilitating interactions,” Examiner respectfully disagrees with Applicant’s assertions. The present claims recite the limitation of “determining a best professional based at least in part on the estimated wait time for each of the plurality of professionals” or “and summing the adjusted time to perform each of the one or more tax return preparation services to obtain the estimated time for the professional to service the client.” These limitations detail determining the amount of time required for the user to wait to see the professional. The determination of a wait time for a user to meet a professional is, under considerations of the broadest 
Regarding Applicant’s assertion of “Optimization of wait times for a tax return preparation service do not fall into any of the listed categories of abstract ideas and are related to improving communications in scheduling software,” Examiner respectfully disagrees with Applicant’s assertions. Primarily, the determination of a wait time for a user to meet a professional is, under considerations of the broadest reasonable interpretation, directed to managing the interaction between the individuals by coordinating tax return preparation services through identifying the wait times for each professional. Furthermore, the present claims do not improve the Step 2A, Prong 2 elements of the claim. The present claims improve the abstract idea itself, which is directed to managing the interaction between individuals.
Regarding Applicant’s assertion of “Specifically, both the claimed invention and the claimed system/method of the RICMIC, LLC V. SALIENT NETWORKS, INC. case are directed to a technical improvement in the functioning of computer technology. The claimed invention provides an improvement by optimizing scheduling software to accurately predict a time to complete a service based on a variety of factors including client-specific tax information from a previously filed tax return,” Examiner respectfully disagrees with Applicant’s assertions. Regarding RICMIC, the claims provide a specific improvement in assisted care facilities communication systems that make them more efficient and useful. In contrast, the present claims are directed to estimating the wait time for a tax preparation service professional and does not provide an analogous improvement such that the present claims can be deemed more efficient and useful than existing systems in the field. 
Regarding Step 2A, Prong 2: Regarding Applicant’s assertion of “The claimed invention provides a specific technical improvement to the technical problem of unacceptable wait times, as described in the instant specification at [0002],” Examiner respectfully disagrees with Applicant’s assertions. The problem of “unacceptable wait times” is not a technical problem. A solution to “unacceptable wait times” would be an improvement to the abstract idea, not the Step 2A, Prong 2/Step 
Regarding Applicant’s assertion of “Specifically, Applicant submits that generic computer components would not be capable of performing the claimed function of receiving the tax return and estimating wait time based on the tax information,” Examiner respectfully disagrees with Applicant’s assertions. Claim 1 is directed to a non-transitory computer-readable media storing computer-executable instructions that are executed by a processor. Claims 8 and 15 do not recite any specific structural elements associated with a computer. Therefore, Examiner respectfully disagrees with Applicant’s assertions and maintains that the present claims can be performed by generic computer components. This finding is supported by the fact that paragraph [0019] of the specification states that a “general purpose computing device” can be used to implement the abstract ideas. The broadest reasonable interpretation of the claimed invention includes this interpretation located in the specification of the generic computing system capable of performing the steps of abstract idea. 
Regarding Step 2B: Regarding Applicant’s assertion of “Specifically, Applicant submits that receiving a previously filed tax return and estimating a time based at least in part on the client-specific tax information at least not well-understood and routine. This is an improvement over the cited art as recited by the instant claims that provides a real-world benefit,” Examiner respectfully disagrees with Applicant’s assertions. The claim limitations Applicant is referencing are a part of the Step 2A, Prong 1 analysis. Therefore, these limitations would not be evaluated under Step 2A, Prong 2 or Step 2B. Therefore, these limitations are not capable of providing anything significantly more than the judicial exception because they are a part of the abstract. Therefore, Applicant’s assertions are deemed not persuasive. 
Therefore, the present claims are rejected under 35 USC 101.
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. The 35 USC 103 rejection on claims 1-20 has been withdrawn. However, the present claims remain rejected under 35 USC 101, as set forth in the instant office action. Therefore, the claims are not allowed at this time. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.
Step 1: Claims 1-7 are directed to a non-transitory computer-readable media storage, which is a product, which is a statutory category of invention. Claims 8-14 and 15-20 are directed to a method, and therefore is directed to a process, which is a statutory category of invention. Therefore, claims 1-20 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 8, and 15 are directed to the abstract idea of determining a best professional for an individual based on waiting times, constituting an abstract idea based on certain methods of organizing human activity related to managing interactions between people. Regarding claim 1, the limitations of “determining one or more client requirements for the tax return preparation service to be performed for the client from a preliminary questionnaire; determining a plurality of professionals meeting the one or more client requirements for the tax return preparation service based at least in part on the client-specific information from the previously filed tax return; for each professional of the plurality of professionals: determining a current waiting list for the professional comprising one or more waiting clients for the professional; estimating, for each waiting client, a time required for the professional to service the waiting client based at least in part on the client specific information from the previously filed tax return of the client, wherein the estimated time required is adjusted based at least in part on a relative amount of time for the professional to service the waiting client as compared to an amount of time for other professionals to service the waiting client; estimating, for a current client being serviced by the professional, a remaining time for the professional to service the current client, wherein the remaining time is based at least in part on an estimated fraction of remaining service for the current client and an 
Similarly, regarding claim 8, the limitations of “determining one or more tax return preparation services required by the client from a preliminary questionnaire; for each service of the one or more tax return preparation services required by the client: determining a baseline time to perform the service based on the preliminary questionnaire; adjusting the baseline time based on an amount of time previously required to perform a similar service for the client; further adjusting the baseline time based on a relative amount of time required to perform another task for the client as compared to an amount of time required to perform the other task for other clients; and further adjusting the amount of time based on a relative amount of time for the professional to perform the service as compared to an amount of time for other professionals to perform the service to determine the adjusted time to perform the service, further adjusting the amount of time based on an estimated fraction of completed service for a current client and an amount of time required for the current client to complete a completed fraction of the service; further adjusting the amount of time based on the client-specific tax information from the previously filed tax return of the client; and summing the adjusted time to perform each of the one or more tax return preparation services to obtain the estimated time for the professional to service the client, ” as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human 
Similarly, regarding claim 15, the limitations of “determining one or more client requirements for the tax return preparation service to be performed for the client from a preliminary questionnaire; determining a plurality of professionals meeting the one or more client requirements for the tax return preparation service based at least in part on the client-specific tax information from the previously filed tax return; for each professional of the plurality of professionals: determining a current waiting list for the professional comprising one or more waiting clients for the professional; for each waiting client of the one or more waiting clients: determining one or more uncompleted services required by the waiting client; for each uncompleted service of the one of the more uncompleted services required by the waiting client: determining a baseline time to perform the uncompleted service; adjusting the baseline time based on an amount of time previously required to perform a similar service for the waiting client; further adjusting the baseline time based on a relative amount of time required to perform another task for the waiting client as compared to an amount of time required to perform the other task for other clients; and further adjusting the amount of time based on a relative amount of time for the professional to previously perform the uncompleted service as compared to an amount of time for other professionals to perform the uncompleted service to determine the adjusted time to perform the service, further adjusting the amount of time based on an estimated time to complete an uncompleted service for a current client, Page 6 of 14U.S. Patent Application Serial No. 15/296,581 Response Dated September 2, 2021Responsive to Office Action Dated June 3, 2021 wherein the estimated time to complete the uncompleted service for the current client is estimated from a determined fraction of a remaining portion of the uncompleted service for the current client and an amount of time required for the current client to complete a completed fraction of the service; and summing the adjusted time to perform each of the plurality of uncompleted services to obtain the 
Dependent claims 2-7, 9-14, and 16-20 further narrow the abstract idea identified in the independent claims, which are directed to “Certain Methods of Organizing Human Activity” including managing interactions between individuals.
Step 2A, Prong 2: Independent claims 1, 8, and 15 do not integrate the judicial exception into a practical application. The additional elements are recited at a high level of generality within the claim, such that it amounts to no more than mere instructions to apply the exception using a generic computing system. Claims 1-7 are directed to a computer readable medium that performs “…storing computer-executable instructions that, when executed by a processor, perform a method of optimizing a wait time for a client…” which does not indicate the judicial exception is integrated into a practical application because the claimed invention is mere instructions to implement an abstract idea on a computer. This type of generally linking the use of the judicial exception is not sufficient to prove integration into a practical application. This finding is supported by the fact that paragraph [0019] of the specification states that a “general purpose computing device” can be used to implement the abstract ideas. Claims 8-14 and 15-20 are directed to methods to determine wait times, which are mere steps to perform the abstract idea, which are not linked to any particular technological environment. These claims do not include any additional 
Regarding claims 1, 8, and 15, the claim limitation of “receiving a previously filed tax return associated with the client including client-specific tax information,” as drafted, under considerations of the broadest reasonable interpretation of the claim, is directed to extra-solution activity. This pre-solution activity defines the step of gathering data from the requesting user, which is not sufficient to prove integration into a practical application.  
Regarding claims 1 and 15, the claim limitation of “notifying the client when the estimated wait time is below a threshold time” has been evaluated under Step 2A, Prong 2. This claim limitation is not sufficient to prove integration into a practical application. The limitation is mere extra-solution activity, defining the outputting step of the claim. This post-solution activity is not sufficient to prove integration into a practical application. 
Regarding claims 1 and 15, the limitation of “sending the one or more client requirements to the professional” and “receiving a response from the professional based on the one or more client requirements” is not sufficient to prove integration into a practical application. These two limitations are directed to extra-solution activity. This extra-solution activity is not sufficient to prove integration into a practical application.
Regarding claim 8, the limitation of “automatically calculating a travel time based on a determined location of the client received from a GPS receiver in a client device of the client and a stored location of the professional” is not sufficient to prove integration into a practical application. This limitation is generally linking the use of the judicial exception to a particular technological environment. This finding is supported by the finding that the specification, specifically paragraph [0031], merely discloses utilizing a “GPS receiver.” There are no improvements to the functioning of the GPS technology or the user device. 
Additionally, dependent claims 2-7, 9-14, and 16-20 merely narrow the abstract idea identified in the independent claims, which do not incorporate any additional elements to consider. Therefore, none of the dependent claims integrate the judicial exception into a practical application. 
The claims, as a whole, do not integrate the abstract idea into a practical application.
Step 2B: Claims 1, 8, and 15 do not contain additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements recited within the preamble (i.e. processor, computer readable medium), when considered both individually and in combination, do not amount to significantly more than the judicial exception. The claims do not provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer features, such as tangible computer readable storage medium or a processor, do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Regarding claim 8, the limitation of “automatically calculating a travel time based on a determined location of the client received from a GPS receiver in a client device of the client and a stored location of the professional” is not anything significantly more than the judicial exception. This limitation is generally linking the use of the judicial exception to a particular technological environment. This finding is supported by the finding that the specification, specifically paragraph [0031], merely discloses utilizing a “GPS receiver.” There are no improvements to the functioning of the GPS technology or the user device. 
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). 
Regarding claims 1, 8, and 15, the claim limitation of “receiving a previously filed tax return associated with the client including client-specific tax information,” as drafted, under considerations of the broadest reasonable interpretation of the claim, is directed to extra-solution activity. Section 2106.05(d)(II) of the MPEP states that “receiving and transmitting data over a network,” and specifically “sending messages over a network,” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception.
Regarding claims 1 and 15, the claim limitation of “notifying the client when the estimated wait time is below a threshold time” as drafted, under considerations of the broadest reasonable interpretation of the claim, is directed to extra-solution activity. Section 2106.05(d)(II) of the MPEP states that “receiving and transmitting data over a network,” and specifically “sending messages over a network,” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception.
Regarding claims 1 and 15, the limitation of “sending the one or more client requirements to the professional” and “receiving a response from the professional based on the one or more client requirements” as drafted, under considerations of the broadest reasonable interpretation of the claim, is directed to extra-solution activity. Section 2106.05(d)(II) of the MPEP states that “receiving and transmitting data over a network,” and specifically “sending messages over a network,” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception.
Therefore, as shown Section 2106.05(d), the 2B features of the invention are “routine and conventional.”
Additionally, dependent claims 2-7, 9-14, and 16-20 merely narrow the abstract idea identified in the independent claims, which do not incorporate any additional elements to consider. The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas. Therefore, none of the 
Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Allowable Subject Matter
Claims 1-20 are allowable in view of the available field of prior art. The prior art of the record does not teach the combination of claim limitations of the independent claims. The claims recite a non-obvious combination of limitations in view of a specific field of endeavor, tax preparation and utilizing previous tax returns from a questionnaire, that when considered in view of the available field of prior art, is deemed not obvious. The combination of claim limitations renders the claimed invention not obvious in view of the available field of prior art. 
The closest prior art of the record discloses: Mori et al. (US 8620712 B1) discloses automatically scheduling a tax preparation services appointment with a best professional, determining one or more client requirements associated with a tax preparation service, determining a baseline time based on the complexity of the service, and determining a plurality of potential tax preparation professionals that meet the client requirements. However, Mori fails to explicitly disclose determining a wait list, calculating an estimated wait time based on the wait times for each professional, and determining a best professional based on the estimated wait time for each professional. Runci et al. (US 20170161442 A1) discloses determining one or more client requirements, determining current wait list for a professional comprising one or more waiting clients, calculating an estimated wait time until the professional is available based on the waiting time to service the plurality of clients and the estimated remaining time for the current client. However, Runci fails to explicitly disclose the estimated time is adjusted based on the relative amount of time for the professional to service the waiting client, the estimated fraction of remaining service for the current client and the associated amount of time, and the services being professional tax preparation 
Therefore, the combination of claim limitations are deemed not obvious over the available field of prior art. 
However, the present claims are not allowed at this time. The present claims stand rejected under 35 USC 101, as set forth in the instant office action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Backer et al. (US 20170011311 A1) discloses determining an estimated wait time for a tax office 
Ciaramitaro et al. (US 20190228474 A1) discloses utilizing previous tax returns when performing tax preparation

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145.  The examiner can normally be reached on M-Th 8:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        




/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683